Citation Nr: 0706715	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  03-15 439	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Basic eligibility for nonservice-connected death pension 
benefits.

2.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 




INTRODUCTION

The appellant brought this claim as the widow of a deceased 
individual who had recognized guerilla service from December 
1, 1943 to September 5, 1945 and Regular Philippine Army 
service from September 6, 1945 to September 30, 1945.  He 
died in April 1993.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2001 determination of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Manila, 
Philippines.  In February 2004, the Board remanded the claims 
for additional development.  In July 2004, the Board denied 
the claims.  

The appellant appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).   In February 2006, the Court noted 
that the appellant had died in November 2005, and dismissed 
the appeal as moot.  Citing Landicho v. Brown, 7 Vet. App. 
42, 54 (1994); Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Erro v. Brown, 8 Vet. App. 500, 501-02 
(1996).  


FINDING OF FACT

On October 6, 2006, the Board received the appellant's death 
certificate from the Department of Veterans Affairs (VA) 
Regional Office, Manila, the Republic of the Philippines, 
showing that she died in November 2005.




CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of these claims.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor.  38 C.F.R. § 20.1106 (2006).


ORDER

The appeal is dismissed.


		
P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


